                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA


    Marie Assa’ad-Faltas,                 )      C/A No.: 3:18-3563-TLW-SVH
                                          )
                      Plaintiff,          )
                                          )
      vs.                                 )
                                          )                 ORDER
    Wal-Mart Stores East, L.P. and        )
    Hewlett-Packard Company,              )
                                          )
                      Defendants.         )
                                          )

        Marie Assa’ad-Faltas (“Plaintiff”), a South Carolina resident proceeding

pro se and in forma pauperis, brings this action asserting a claim against Wal-

Mart Stores East, L.P. (“Wal-Mart”), regarding an injury Plaintiff allegedly

sustained at a Wal-Mart store when a wooden stool fell on her on December

24, 2015, as well as a claim against both Wal-Mart and Hewlett-Packard

Company (“HP”) regarding an allegedly defective computer made by HP and

sold by Wal-Mart to Plaintiff in March 2018 (“computer claim”).

        This matter comes before the court on Plaintiff’s motion to amend, filed

February 14, 2020, wherein Plaintiff seeks to amend her complaint to assert a

claim regarding an allegedly defective washing machine sold by Wal-Mart to

Plaintiff in November 2018 (“washing machine claim”). [ECF No. 85]. 1 Both


1   Plaintiff filed her motion to amend prior to the deadline set for filing such a
                                          1
Wal-Mart and HP have filed responses, requesting Plaintiff’s motion be denied,

to the extent the proposed amendments pertain to the washing machine claim,

as wholly unrelated to the present action. [ECF No. 86; ECF No. 87].

      Whether brought pursuant to Fed. R. Civ. P. 15(a), allowing amendment

of a complaint to add a new claim, or Fed. R. Civ. P. 15(d), allowing

supplementation of a complaint, Plaintiff’s proposed washing machine claim is

unrelated to the claims in her original complaint. 2 Although a district court

should “freely give leave [to amend] when justice so requires,” Fed. R. Civ. P.

15(a)(2), “a district court may deny leave to amend if the amendment ‘would be

prejudicial to the opposing party, there has been bad faith on the part of the

moving party, or the amendment would have been futile.’” United States ex

rel. Nathan v. Takeda Pharm. N. Am., Inc., 707 F.3d 451, 461 (4th Cir. 2013)

(quoting Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006)).




motion. [See ECF No. 83 (providing for a February 14, 2020 deadline to file a
motion to amend pleadings)].
2 Although Plaintiff argues “WalMart’s handling of the washing machine claim

is clearly alleged to be in keeping with its pattern and practice shown in its
handling of the defective laptop claim” also arguing that discovery may reveal
that Wal-Mart’s handling of the washing machine transaction may be in
retaliation for Plaintiff filing this lawsuit [ECF No. 88], Plaintiff’s allegations
themselves belie her argument that the washing machine claim and the
computer claim are related in that the two claims are based on events that
occurred at different times, involved different Wal-Mart employees and
policies, and involved different third parties. [See ECF No. 85-1].
                                        2
      Here, asserting this new, unrelated claim at this time would be unduly

prejudicial to Wal-Mart and unduly delay this action, making the proposed

washing machine claim inappropriate under Rule 15. See, e.g., Collins v. South

Carolina, C/A No. 818-2596-MGL-JDA, 2019 WL 4195539, at *3 (D.S.C. Aug.

7, 2019), report and recommendation adopted, C/A No. 8:18-2596-MGL, 2019

WL 4194335 (D.S.C. Sept. 4, 2019) (“Plaintiff’s new claim is unrelated to the

claims in his original pleading and must be pursued, if at all, in a separate

action.”).

      Therefore, Plaintiff’s motion to amend is granted in part and denied in

part. To the extent Plaintiff seeks to amend her complaint to add allegations

regarding the alleged purchase of a washing machine from Wal-Mart,

Plaintiff’s motion is denied. Otherwise, Plaintiff’s motion is granted, and the

proposed amended complaint filed at ECF No. 85-1 now functions as Plaintiff’s

operative complaint with paragraphs 10–12 and 14 struck consistent with this

order. The clerk of court is directed to file the document at ECF No. 85-1 as a

new docket entry, redacting paragraphs 10–12 and 14.

      IT IS SO ORDERED.




March 9, 2020                              Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge
                                       3
